Citation Nr: 9918329	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the November 19, 1991 rating decision denying service 
connection for an acquired psychiatric disorder was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 until 
November 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1997 from the Detroit, Michigan Regional 
Office (RO) which did not find clear and unmistakable error 
in the November 19, 1991 rating decision denying service 
connection for a nervous disorder.

The Board notes that the issue of service connection for 
post-traumatic stress disorder was raised upon personal 
hearing on appeal in July 1998 before a Member of the Board 
sitting at Detroit, Michigan.  However, this matter is not 
properly before the Board for appellate review and it is 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  In a rating decision dated November 19, 1991, the RO 
denied service connection for a nervous condition on the 
basis that the disability pre-existed the veteran's entrance 
into service and was not aggravated therein.

2.  The November 19, 1991 rating decision which denied 
service connection for a nervous disorder was adequately 
supported by the evidence then of record and was a reasonable 
exercise of rating judgment.



CONCLUSION OF LAW

The rating decision of November 19, 1991 denying service 
connection for a nervous disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the rating decision of November 1991 
denying service connection for an acquired psychiatric 
disorder was clearly and unmistakably erroneous.  It is 
contended that service connection was denied for bipolar 
disorder which was found to have pre-existed service, but 
that private medical records now show that the veteran was 
diagnosed with schizophrenia prior to active duty.  It is 
maintained that schizophrenia is not a bipolar disorder and 
that the appellant's bipolar disorder first became manifest 
during active duty.  It is averred that for these reasons, 
the decision denying service connection for bipolar disorder 
constituted clear and mistakable error in the prior rating 
determination. 

The applicable regulations provide that previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has set forth a three-pronged test to determine whether 
CUE is present in a prior determination:  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)). 

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell, 3 Vet. 
App. at 313.  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has held 
that the failure to fulfill the duty to assist cannot 
constitute clear and unmistakable error.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The pertinent evidence of record at the time of the November 
19, 1991 rating decision which denied service connection for 
a nervous disorder consisted of the veteran's service medical 
records, the results of postservice VA examinations in 
February 1982 and October 1991, and private clinic records 
dated in 1988. 

The service medical records contain a report dated in May 
1981 which indicates that the veteran was presented for 
evaluation following recurrent bizarre behavior and speech on 
the day of admission.  It was reported that he had been found 
wandering around aimlessly, spilling oil on the deck and 
rubbing it into his shoes claiming that he was performing 
preventative maintenance.  It was noted that his dress was 
strangely irregular and that he seemed euphoric and exhibited 
mildly pressured speech, circumstantiality, and flight of 
ideas.  It was recorded that he wore ear plugs which he 
repeatedly removed and replaced during the interview, and 
that he inappropriately referred to problems obtaining hot 
water, skin problems, steam leaks, potential for burns, 
improper clothing for taping up steam leaks and a description 
of his duties throughout the interview.  He was admitted for 
observation and upon discharge approximately one week later, 
a diagnosis of suspect toxic psychosis, mild, resolved; 
perhaps due to PCP, was rendered.  

The ensuing service medical records reflect that the veteran 
was evaluated in the mental health clinic on an emergency 
basis in June 1981 for similar reasons as described above.  A 
July 1981 clinical report showed that he was transferred to 
the psychiatric service at the Naval Regional Medical Center.  
He was treated with Haldol and his sensorium cleared on the 
third hospital day.  It was noted that a call to the medical 
corpsman on the appellant's ship revealed that he had been 
having difficulty with authority figures for some time and 
had not been felt to be psychotic, but acting out his anger 
against the establishment.  It was noted at that time by way 
of history that the appellant had been hospitalized in 
Pontiac, Michigan in the summer of 1979 and treated for four 
days for an unspecified mental illness.  Upon discharge from 
current hospitalization, a diagnosis of circumscribed 
paranoid ideation within the context of unspecified character 
disorder was rendered.  A recommendation was made that the 
veteran be returned to full duty on no medication, but that 
if he continued his acting out against authority, he should 
be administratively separated from the Navy.  

The service medical records show that a medical board was 
convened in July 1981 which indicated that following a five-
day period of observation, the veteran was returned to full 
duty.  It was reported, however, that back at his duty 
station, he had begun to behave in a bizarre fashion 
characterized by walking into spaces in which he did not 
belong, repeatedly removing and replacing his ear plugs, 
rubbing turpentine on the deck and calling it paint, fighting 
with other members of the crew, and generally causing a 
disturbance.  He reported similar emotional difficulties 
prior to enlistment.  It was noted that the appellant was 
readmitted to the psychiatric service where a history of pre-
service hospitalization for psychiatric reasons was 
reiterated.  It was indicated on this occasion that he had 
been treated at that time with Lithium Carbonate with some 
success, and felt well as long as he took the medication.  It 
was reported that the veteran stopped taking his Lithium upon 
entry into the U.S. Navy, and did not know what diagnosis he 
had been given prior to service.  

The veteran was treated with ward milieu, psychotherapy and 
antipsychotic drugs (Molindone and Lithium) and it was noted 
that his response to the medication was dramatic.  After an 
adequate period of observation, evaluation and treatment, a 
conference of staff psychiatrists reviewed the available 
records and current findings and agreed that the service 
member suffered from a mental illness of psychotic 
proportions that precluded his rendering any further useful 
military service.  The primary diagnosis was revised to 
bipolar disorder, manic, manifested by periods of elevated 
irritable mood lasting more than one week with increased 
activity, restlessness, flights of ideas, decreased need for 
sleep and distractibility.  It was determined that the 
precipitating stress was undetermined, that pre-service 
predisposition was severe and that the present condition did 
exist prior to enlistment.  The veteran was discharged from 
service by reason of physical disability existing prior to 
entry onto active duty and it was found that it had not been 
aggravated by service.  

The appellant underwent a VA psychiatric examination in 
February 1982 where a history of his inservice psychiatric 
hospitalization and treatment was noted.  It was reported by 
the veteran that he had first been hospitalized around the 
summer of 1979 when he had had an argument with his father 
who thought he had been taking drugs.  He related that he had 
been taken to the Pontiac State Hospital and received some 
Lithium and was discharged.  The veteran also recalled being 
hospitalized at that same facility in December 1979 whereupon 
he was discharged on medication.  He also indicated that he 
was at another hospital for five days.  He stated that he was 
discharged from the military on Lithium, but had stopped 
taking it because he did not like the side effects.  
Following comprehensive mental status examination, it was the 
examiner's opinion that the diagnosis remained bipolar 
disorder in remission. 

Private clinical records dated in 1988 from the Clinton 
Valley Center show that the veteran was admitted in July and 
October of that year for psychiatric symptoms which included 
hypomanic and threatening behavior, pressured speech, 
paranoid ideation, agitation, suicidal ideation, and ideas of 
reference.  It was noted on the July hospitalization that the 
onset of his illness had been in 1978 and that the appellant 
had previously been admitted to that facility six times 
beginning in May 1979.  It was reported that the last 
psychiatric diagnosis at that facility had been bipolar 
disorder, manic type, and that he also had a history of 
substance abuse, including current cocaine use as related by 
this mother.  Following hospitalization in October 1988, 
pertinent diagnoses of bipolar affective disorder, manic, and 
history of mixed chronic substance abuse were rendered.  

VA hospital discharge summaries dated between October 1988 
and December 1990 show that the appellant was admitted on at 
least four occasions for continuing treatment of bipolar 
disorder, mixed, severe, with psychotic features.  He 
underwent a VA psychiatric evaluation in October 1991 
whereupon a diagnosis of bipolar disorder, mixed, currently 
in remission with medication, was continued.

The applicable regulations in effect at the time of the RO 
rating decision of November 19, 1991 were as follows:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § § 1111, 1137 (West 1991).  A 
preexisting injury of disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991; 38 
C.F.R. § 3.306(a) (1991).  

Following a complete review of the record and the applicable 
regulations, the Board finds that the November 1991 rating 
determination was not clearly and unmistakably erroneous.  

Analysis

The Board notes that while undergoing treatment in service, 
the veteran gave an account on at least two occasions of 
having been hospitalized for psychiatric reasons prior to 
entering service.  However, while these statements alone do 
not necessarily constitute a confirmation of a pre-service 
mental condition, other evidence of record was supportive of 
a reasonable conclusion by the RO at the time that any 
applicable presumption of soundness on entrance was rebutted 
by clear and unmistakable evidence that the veteran's 
psychiatric disorder preexisted service.   In this regard, 
the Board notes that upon hospitalization at the Clinton 
Valley Center in July 1988, it was reported that the 
appellant's illness had its onset in 1978 and that he had 
first been hospitalized at that facility in May 1979.  While 
it does not appear that military personnel had the veteran's 
pre-service medical records, it is shown that the inservice 
examiners arrived at an informed medical opinion that the 
veteran's disorder had predated his enlistment and that such 
disability had not increased in severity during service.  The 
record reflects that the appellant reported that following 
his pre-service hospitalization, he stopped taking his 
medication.  It is demonstrated that when he was resumed on 
similar psychotropic medication during hospitalization in 
service, it was reported that there was a dramatic 
improvement in his symptoms and it was felt that he could be 
returned to duty on no medication.  The findings of the 
inservice clinical personnel were thus clearly corroborated 
by the records from the Clinton Valley Center which noted 
onset of the veteran's illness in 1978 with subsequent 
psychiatric hospitalization there in 1979.  It was this 
objective medical opinion on which the RO relied in November 
1991 in reaching the decision that the veteran's psychiatric 
disorder preexisted military service and was not aggravated 
therein.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (Court 
determined that clear and unmistakable evidence to rebut a 
legal presumption regarding a medical disability should 
consist of an objective medical opinion).  Based on the 
foregoing, the Board finds that it is reasonable to conclude 
that the RO did not rely on its own medical expertise in 
November 1991, but instead deferred to the objective medical 
opinion of record. 

The RO held in its November 1991 rating decision that the 
veteran had a psychiatric disorder which preexisted service 
and was not aggravated by any incident therein.  Although it 
is now asserted that the clinical evidence now of record 
reflects that he did not have a bipolar disorder but 
schizophrenia instead, it is pointed out that records from 
the Clinton Valley Center clearly date the onset of his 
psychiatric illness back to 1978 with hospitalization in 
1979.  Thus, it appears the Clinton Valley psychiatric staff 
clearly recognized that the illness demonstrated prior to 
service, as well as that indicated after service discharge, 
has its origins in psychosis.  As well, it is demonstrated 
that when the veteran was treated for his symptoms in 
service, he was prescribed at least one of the same 
medications he stated he had taken prior to service, and a 
dramatic improvement in his condition was observed such that 
he could be returned to duty.  The Board recognizes that 
while a complete picture of the veteran's pre-service 
psychiatric disability may not have been before the RO at the 
time of the November 1991 rating decision, "it cannot be 
said that an incomplete record is also an incorrect record.  
If the facts contained in the record are correct, it is not 
erroneous, although not embodying all the relevant facts....  
Thus, an incomplete record, factually correct in all other 
respects, is not clearly and unmistakably erroneous."  
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Thus it is 
apparent that based on the evidence as set forth above, the 
RO reasonably concluded that a pre-existing mental disorder 
was present and that aggravation could not be conceded in 
this case.  The Board concludes that the RO did not commit 
clear and unmistakable error with respect to the correct 
application of the presumption of soundness and aggravation.

To the extent that the statements of the appellant and his 
representative may be interpreted as a disagreement with the 
result reached in the November 1991 rating action and with 
the evaluation of the evidence by VA at that time, the Board 
notes that merely to aver that clear and unmistakable error 
exists in a prior adjudication of a case is not legally 
sufficient to raise that issue.  Fugo, 6 Vet. App. at 43.  
Likewise, simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence "can never rise to the stringent 
definition of [clear and unmistakable error]."  Fugo, 6 Vet. 
App. at 44.  The fact that other interpretations of the 
service medical records and post service evidence are 
arguably plausible is insufficient to establish clear and 
unmistakable error.

Following a complete and thorough review of the record and 
applicable law, the Board cannot conclude that the RO's 
determination of November 19, 1991 denying service connection 
for the veteran's acquired psychiatric disorder was clearly 
and unmistakably erroneous.  To establish clear and 
unmistakable error, the appellant must meet the high 
threshold of showing that the error is beyond any reasonable 
dispute.  The Board thus concludes that the RO exercised 
reasonable judgment in adjudicating the veteran's claim for 
service connection in this regard.


ORDER

Service connection for an acquired psychiatric disorder based 
on clear and unmistakable error in the rating decision of 
November 19, 1991 is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

